In a negligence action to recover damages for personal injuries, and for loss of services and medical expenses, the defendant Arthur Pack appeals from so much of an order of the Supreme Court, Kings County, dated October 21, 1960, which granted plaintiffs’ motion *846for summary judgment against him and directed, an assessment of the damages (Rules Civ. Prae., rule 113). Order insofar as appealed from reversed, with $10 costs and disbursements, and motion as to said defendant Pack denied. In our opinion, the record presents issues of fact which should be resolved after trial. Beldock, Acting P. J., TJghetta, Kleinfeld, Christ and Pette, JJ., concur. [26 Mise 2d 979.]